Case 1:19-cv-00833-MN-JLH Document 26 Filed 10/14/20 Page 1 of 2 PageID #: 439




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 WILDCAT LICENSING WI LLC,                       )
                                                 )
                       Plaintiff,                )
                                                 )
                 v.                              )   C.A. No. 19-833 (MN) (JLH)
                                                 )
 AUDI AG and VOLKSWAGEN AG,                      )
                                                 )
                       Defendants.               )

 WILDCAT LICENSING WI LLC,                       )
                                                 )
                       Plaintiff,                )
                                                 )
                 v.                              )   C.A. No. 19-834 (MN) (JLH)
                                                 )
 BAYERISCHE MOTOREN WERKE AG,                    )
 BMW MANUFACTURING CO., LLC, and                 )
 BMW OF NORTH AMERICA, LLC,                      )
                                                 )
                       Defendants.               )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       WHEREAS, on September 29, 2020, Magistrate Judge Jennifer L. Hall issued a Report

and Recommendation (“the Report”) (D.I. 24 in C.A. No. 19-833 and D.I. 82 in C.A. No. 19-834)

in these actions, recommending that the Court deny Defendant Audi AG’s Motion to Dismiss

Wildcat Licensing WI LLC’s Complaint (D.I. 11 in C.A. No. 19-833) and Bayerische Motoren

Werke AG’s Motion to Dismiss for Lack of Service (D.I. 58 in C.A. No. 19-834); and

       WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

of the record.

       THEREFORE, IT IS HEREBY ORDERED this 14th day of October 2020 that the Report

and Recommendation is ADOPTED.
Case 1:19-cv-00833-MN-JLH Document 26 Filed 10/14/20 Page 2 of 2 PageID #: 440




       Defendant Audi AG’s Motion to Dismiss Wildcat Licensing WI LLC’s Complaint (D.I. 11

in C.A. No. 19-833) is DENIED.

       Defendant Bayerische Motoren Werke AG’s Motion to Dismiss for Lack of Service

(D.I. 58 in C.A. No. 19-834) is DENIED.



                                                The Honorable Maryellen Noreika
                                                United States District Judge




                                            2
